Citation Nr: 0503850	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1972 to March 1975.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
treated for bronchitis in October and November 1974.

2.  Service medical records do not reveal that the veteran 
was diagnosed with, or treated for, post-traumatic stress 
disorder (PTSD) or any other psychiatric disorder during 
service. 

3.  The veteran's separation examination reveals that the 
veteran's lung and psychiatric evaluations were normal.

4.  The bronchitis during service was transitory in nature 
and resolved without residual disability.

5.  There is no evidence showing any current diagnosis of 
bronchitis or any other lung disorder.

6.  There are current diagnoses of PTSD.

7.  The medical evidence of record relates the veteran's PTSD 
to stressors which are unrelated to his military service.  


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.159, 3.303 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in a 
letter dated July 2001.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and attempted to verify his 
claims of exposure to Agent Orange during service.  Id.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the RO obtained the 
veteran's medical treatment records.  Additional VA 
development is not required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran experienced an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  With 
regard to the issues on appeal, this is not the case.  The 
Board further notes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, VA did not have a duty to assist 
that was unmet.  Thus, VA's duty to assist has been 
fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Bronchitis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO has obtained the veteran's service medical records and 
they appear to be complete.  These records reveal that in 
October 1974 the veteran had complaints of chronic cough and 
blood-tinged sputum; however, chest x-ray examination 
revealed normal findings.  In November 1974 a bronchoscopy 
was conducted and the diagnosis was "bronchitis; Klebsiella 
and proteus mirabilis grown on bronchial washings from right 
lower lobe."  A follow-up treatment noted dated later in 
November 1974 reveals that the veteran's symptoms of chronic 
cough had resolved.  Examination of the lungs was normal, but 
the veteran still had some chest wall pain.  The service 
medical records do not indicate any additional treatment for 
bronchitis and the veteran's separation examination report 
reveals that clinical evaluation of the veteran's lungs was 
"normal."

In February 2001 the veteran filed his claim for service 
connection.  On the claim form the veteran merely indicated 
that he had been treated for bronchitis during active 
service.  The veteran did not indicate that he had any 
recurrence of bronchitis subsequent to service.  The RO has 
obtained private and VA medical records dated subsequent to 
service and these records do not show any treatment for 
bronchitis.  The RO also obtained the records related to the 
veteran's claim for disability benefits from the Social 
Security Administration (SSA).  These records reveal that the 
veteran is considered disabled for SSA purposes due to a 
psychiatric disorder.  There is nothing in these records 
which shows that the veteran is currently diagnosed with 
bronchitis.

The preponderance of the evidence is against the veteran's 
claim for service connection for bronchitis.  The service 
medical records show that the veteran was treated for 
bronchitis during service and that it resolved prior to 
separation from service.  There is no medical evidence which 
shows that the veteran is currently diagnosed with, or being 
treated for, bronchitis. The evidence of record does not 
reveal that the veteran has the current disability of 
bronchitis which he claims entitlement to service connection 
for.  With no current disability the claim for service 
connection for bronchitis must be denied.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service connection for PTSD

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

The veteran's separation papers reveal that he served on 
active duty from February 1972 to March 1975 as a medical 
specialist.  He did not serve outside the United States and 
most of his service was at the medical clinic at the White 
Sands Missile Range in New Mexico.  As noted above, the RO 
has obtained the veteran's service medical records and they 
appear to be complete.  There is no indication in the service 
medical records that the veteran was ever diagnosed with, or 
treated for, PTSD or any other psychiatric disorder during 
service.  There is no evidence of any PTSD symptoms during 
service.

Medical evidence dated subsequent to service does show that 
the veteran is currently diagnosed with PTSD.  A private 
mental health record dated August 2001 shows a diagnosis of 
PTSD.  The stressors indicated as supporting the diagnosis 
are that the veteran was sexually assaulted subsequent to 
service when he was in prison. Other evidence in the 
veteran's claim file reveals that the he was incarcerated in 
prison for a period of several years beginning in 1982.  

A VA psychiatric evaluation dated October 2001 is more 
specific about the stressors supporting the diagnosis of 
PTSD.  The stressors indicated include:  being sexually 
abused by his parents prior to service; being incarcerated 
from 1982 to 1986 on charges of child molestation; and, being 
sexually assaulted during this period of incarceration.  
There is a considerable volume of other medical evidence of 
record including private medical records, VA medical records, 
and SSA records.  All of these medical records are consistent 
in that they refer to the same stressors as precipitating the 
veteran's PTSD, that is sexual assaults which occurred before 
and after active military service.  

In July 2003 the veteran submitted a written statement which 
was rambling and only vaguely coherent.  In this statement he 
made vague allegations that his active service caused trauma 
and that service as a medical assistant at White Sands 
Missile Range in New Mexico was a "combat environment."  
The Board finds these allegations to lack credibility.  If 
the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors.  His testimony, 
therefore, must be corroborated by credible supporting 
evidence ascertained from any source.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, there is no evidence that the veteran was 
subjected to any stressor during service.  Moreover, the 
competent medical evidence of record relates the veteran's 
PTSD to a series of sexual assaults on the veteran which 
happened before and after service, but not during service.  
There is no competent medical evidence which links the 
veteran's current PTSD to his active military service.  As 
such, the claim must be denied.  

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.' 
" Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bronchitis is denied.  

Service connection for PTSD is denied.


	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


